                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA

TIMOTHY E. RAND, an individual;

                      Plaintiff,                                     8:18CV481

        vs.                                            AMENDED FINAL PROGRESSION
                                                                 ORDER
JONATHAN P. STANOSHECK, an
individual; and PACIFIC REALTY COMME
ASCHOFF CONSTRUCTION, INC., a
Nebraska corporation;

                      Defendants.

        This matter is before the Court on the parties’ Unopposed Motion to Amend Scheduling
Order. (Filing No. 41.) The motion is granted. Accordingly,

        IT IS ORDERED that the provisions of the Court's earlier final progression order remain
in effect, and in addition to those provisions, the following shall apply:

       1)     The Pretrial Conference will be held before the undersigned magistrate judge on
              April 24, 2020 at 11:00 a.m., and will be conducted by internet/telephonic
              conferencing. Counsel shall use the conferencing instructions assigned to this case
              to participate in the conference. (If counsel wishes to appear in person, counsel
              must contact chambers requesting permission to do so. Before contacting chambers
              to request such relief, counsel shall confer regarding the issue.) The parties’
              proposed Pretrial Conference Order and Exhibit List(s) must be emailed to
              bazis@ned.uscourts.gov, in Word format, by 3:00 p.m. on April 21, 2020. The
              trial date in this matter is canceled and will be reset at the telephonic status
              conference or at the pretrial conference.

       2)     The telephonic conference to discuss the status of case progression, the parties’
              interest in settlement and trial setting is rescheduled with the undersigned
              magistrate judge to February 10, 2020 at 3:00 p.m. by telephone. Counsel shall
              use the conferencing instructions assigned to this case to participate in the
              conference. (Filing No. 21).

       3)     Motions to compel discovery under Rules 33, 34, and 36 must be filed by
              December 20, 2019.

              Note: A motion to compel, to quash, or for a disputed protective order shall not be
              filed without first contacting the chambers of the undersigned magistrate judge to
              set a conference for discussing the parties’ dispute.
         4)       The deadlines for identifying expert witnesses expected to testify at the trial, (both
                  retained experts, (Fed. R. Civ. P. 26(a)(2)(B)), and non-retained experts, (Fed. R.
                  Civ. P. 26(a)(2)(C)), are:

                            For the plaintiff(s):                          December 13, 2019
                            For the defendant(s):                          January 17, 2020
                            Rebuttal:                                      January 30, 2020

         5)       The deadlines for complete expert disclosures1 for all experts expected to testify at
                  trial, (both retained experts, (Fed. R. Civ. P. 26(a)(2)(B)), and non-retained experts,
                  (Fed. R. Civ. P. 26(a)(2)(C)), are:

                            For the plaintiff(s):                          December 13, 2019
                            For the defendant(s):                          January 17, 2020
                            Plaintiff(s)’ rebuttal:                        January 30, 2020

         6)       The deposition deadline is February 28, 2020.

                       a. The maximum number of depositions that may be taken by the plaintiffs as
                          a group and the defendants as a group is 15.

                       b. Depositions will be limited by Rule 30(d)(1).

         7)       The deadline for filing motions to dismiss and motions for summary judgment is
                  February 28, 2020.

         8)       The deadline for filing motions to exclude testimony on Daubert and related
                  grounds is February 28, 2020.

         9)       Motions in limine shall be filed seven days before the pretrial conference. It is not
                  the normal practice to hold hearings on motions in limine or to rule on them prior
                  to the first day of trial. Counsel should plan accordingly.

         10)      The parties shall comply with all other stipulations and agreements recited in their
                  Rule 26(f) planning report that are not inconsistent with this order.

         11)      All requests for changes of deadlines or settings established herein shall be directed
                  to the undersigned magistrate judge, including all requests for changes of trial dates.
                  Such requests will not be considered absent a showing of due diligence in the timely
                  progression of this case and the recent development of circumstances, unanticipated
                  prior to the filing of the motion, which require that additional time be allowed.




         1
           While treating medical and mental health care providers are generally not considered “specially retained
experts,” not all their opinions relate to the care and treatment of a patient. Their opinion testimony is limited to what
is stated within their treatment documentation. As to each such expert, any opinions which are not stated within that
expert’s treatment records and reports must be separately and timely disclosed.
Dated this 29th day of August, 2019.
                                       BY THE COURT:


                                       s/ Susan M. Bazis
                                       United States Magistrate Judge
